 



Exhibit 10.4

SWINGLINE NOTE



$10,000,000                     , 2002

     FOR VALUE RECEIVED, the undersigned, VERIDIAN CORPORATION, a corporation
organized under the laws of Delaware (the “Borrower”), promises to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the principal sum of
TEN MILLION AND NO/100 DOLLARS ($10,000,000.00) or, if less, the principal
amount of all Swingline Loans made by the Lender from time to time pursuant to
that certain Credit Agreement, dated as of June 10, 2002 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among the
Borrower, the Lenders who are or may become a party thereto (collectively, the
“Lenders”) and Wachovia Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

     The unpaid principal amount of this Swingline Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. Swingline Loans refunded as Revolving Credit Loans in
accordance with Section 2.2(b) of the Credit Agreement shall be payable by the
Borrower as Revolving Credit Loans pursuant to the Revolving Credit Notes, and
shall not be payable under this Swingline Note as Swingline Loans. All payments
of principal and interest on this Swingline Note shall be payable in lawful
currency of the United States of America in immediately available funds to the
account designated in the Credit Agreement.

     This Swingline Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

     THIS SWINGLINE NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NORTH CAROLINA, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF.

     The Debt evidenced by this Swingline Note is senior in right of payment to
all Subordinated Debt referred to in the Credit Agreement.

     The Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Swingline Note.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under
seal as of the day and year first above written.



  VERIDIAN CORPORATION [CORPORATE SEAL]



  By:                                              
     Name:                                   
     Title:                                     